Kaman Corporation 1332 Blue Hills Avenue Bloomfield, CT06002 (860) 243-7868 Candace A. Clark Senior Vice President Chief Legal Officer and Secretary May 27, Via Facsimile (703-813-6968) Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549-7010 FOR COMMISSION USE ONLY RE:SEC Letter dated May 21, 2009 Re:Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal period ended April 30, 2009 Definitive Proxy Statement on Schedule 14A filed February 26, 2009 File No. 0-1093 Dear Mr.
